Conviction for assault to murder; punishment, one year in the penitentiary.
Briefly, the facts show that the injured party Jackson was floor manager at a dance attended by appellant and others. Jackson testified that appellant danced but refused to pay for so doing, and that at the close of the dance appellant followed *Page 654 
him out to his car, where Jackson found he had a flat, and that while he was inspecting the tire appellant attacked him with a knife, and in the fight that ensued appellant cut him, Jackson, in the head and neck a good many times with said knife. The testimony shows that Jackson had ten or twelve cut and stab wounds, some of which the doctor testified were very close to being fatal. A State witness testified that he went up to where appellant was cutting Jackson, and Jackson had gotten on top of appellant in the struggle, but that one of appellant's friends caught Jackson by the leg and pulled him over, and appellant got on top and began cutting Jackson on the neck. This witness and Jackson both affirm that appellant began the difficulty, and that during the entire fight appellant seemed to be cutting at Jackson's neck and head. The witness referred to testified that when the fight was over he could see into Jackson's neck and see the veins, and could see blood gushing out, and that Jackson was so weak he could hardly sit in a chair. The testimony showed the blade of the knife to have been about three inches long. The testimony is in a condition of conflict, but we have always held that when such is the case we will not disturb the verdict.
By supplemental transcript appellant brings forward three bills of exception, but examination of same reveals the fact that they were filed in the office of the clerk of the district court on the 21st day of May, 1934, or considerably more than thirty days after the adjournment of the trial term of court on April 7, 1934. We do not find anywhere in the record any order of extension. The bills were filed too late for our consideration.
No error appearing, the judgment will be affirmed.
Affirmed.